
	

116 HR 1620 : Chesapeake Bay Program Reauthorization Act
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		2d Session
		H. R. 1620
		IN THE SENATE OF THE UNITED STATES
		February 10, 2020 Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Federal Water Pollution Control Act to reauthorize the Chesapeake Bay Program.
	
	
 1.Short titleThis Act may be cited as the Chesapeake Bay Program Reauthorization Act. 2.Reauthorization of Chesapeake Bay ProgramSection 117(j) of the Federal Water Pollution Control Act (33 U.S.C. 1267(j)) is amended by striking $40,000,000 for each of fiscal years 2001 through 2005 and inserting $90,000,000 for fiscal year 2021, $90,500,000 for fiscal year 2022, $91,000,000 for fiscal year 2023, $91,500,000 for fiscal year 2024, and $92,000,000 for fiscal year 2025.
		
	Passed the House of Representatives February 5, 2020.Cheryl L. Johnson,Clerk
